Citation Nr: 0709839	
Decision Date: 04/04/07    Archive Date: 04/16/07

DOCKET NO.  98-12 520A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
knee injury.

2.  Entitlement to an initial evaluation in excess of 50 
percent for post-traumatic stress disorder (PTSD) October 9, 
1997 to August 22, 1976, and in excess of 70 percent since 
August 23, 1976.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, service acquaintance, his sister, and 
service officer employed by the American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from April 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1998 rating determination of 
the Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied service connection for a 
left knee disorder and granted service connection for PTSD, 
evaluated as 10 percent disabling.  

The veteran appeared at a hearing before a local hearing 
officer at the RO in August 1999. 

In June 2000, the RO increased the evaluation for PTSD to 50 
percent, effective date of October 9, 1997.  

In January 2001 and October 2003, the Board remanded this 
matter for further development.

In an October 2006 rating determination, the RO increased the 
evaluation for PTSD to 70 percent, effective August 23, 2006.  


FINDINGS OF FACT

1.  The veteran's current left knee disorder had its origin 
in service.  

2.  The veteran's PTSD has resulted in total occupational and 
nearly total social impairment since the effective date of 
service connection.  


CONCLUSIONS OF LAW

1.  Residuals of a left knee injury were incurred in service.  
38 U.S.C.A. § 1110 (West 2002).  

2.  The criteria for a 100 percent evaluation for PTSD have 
been met since October 9, 1997.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.130, Diagnostic Code 
9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance 
"if no reasonable possibility exists that such assistance 
would aid in substantiating the claim"); see also VAOPGCPREC 
5-2004; 69 Fed. Reg. 59989 (2004) (holding that the notice 
and duty to assist provisions of the VCAA do not apply to 
claims that could not be substantiated through such notice 
and assistance).  In view of the Board's favorable decision 
in this appeal, further assistance is unnecessary to aid the 
veteran in substantiating his claim.  


Service Connection

Service connection will be granted for disability resulting 
from an injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.   

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service. 
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

For veterans who have served 90 days or more of active 
service during a period of war or after December 31, 1946, 
certain chronic disabilities, such as arthritis, are presumed 
to have been incurred in service if manifest to a compensable 
degree within one year of service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 3.102.

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The veteran's service medical records are devoid of any 
findings or treatment of a left knee disorder.  However, the 
veteran's testimony that he sustained an injury to his left 
knee while in service is competent, and is bolstered by 
letters from a fellow comrade and his wife, who reported that 
the veteran sustained an injury to his left knee in service 
and was hospitalized at Balboa Hospital for the injury.  It 
is further bolstered by photocopies of letters sent by the 
veteran to his wife demonstrating that he sustained an injury 
to his left knee in 1968.  The second letter is postmarked 
from San Diego.  Accordingly, the second element required for 
service connection-an in-service injury-is satisfied.

Treatment and examination records document treatment for a 
left knee disability since 1972.  On VA examination in August 
2006, the assessment was status post total left knee 
arthroplasty.  This evidence satisfies the first element of 
service connection-a current disability.

The August 2006 examiner, following a complete review of the 
record, indicated that it was more likely than not that the 
veteran sustained a left knee injury in service, which was 
related to his current left knee disorder.  This opinion 
satisfies the third element for service connection-competent 
evidence of a link between a current disability and a disease 
or injury in service.  Resolving reasonable doubt in favor of 
the veteran, service connection is granted for residuals of a 
left knee injury, namely status post left knee arthroplasty.  

PTSD

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  In determining 
the disability evaluation, the VA has a duty to acknowledge 
and consider all regulations that are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

A 50 percent evaluation is assigned for PTSD for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is assigned for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent evaluation is assigned for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2006).

The Global Assessment of Function (GAF) is a scale reflecting 
the "psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, 
American Psychiatric Association (1994) (DSM-IV), p.32; 38 
C.F.R. §§ 4.125(a), 4.130 (2002).  GAF scores ranging between 
61 to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  GAF score of between 31 and 40 
contemplates some impairment in reality testing or 
communication (e.g., speech at times illogical, obscure, or 
irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995).

The current record shows that the criteria for a 100 percent 
evaluation for PTSD have been met since October 9, 1997, the 
effective date of service connection.  At the time of an 
April 1998 VA examination, the examiner assigned a GAF score 
of 50 and reported that the veteran had had a GAF score of 40 
in October 1997.  As noted above, a GAF score of 40 
contemplates major impairment in several areas, such as work, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work).  A GAF score of 50 reflects serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  

While the Board notes that the veteran was in receipt of 
Social Security disability benefits based on his knee 
disorder, the GAF scores assigned by the VA examiner, total 
occupational impairment related to PTSD.  Moreover, the GAF 
scores of 40 and 50 contemplated the veteran having no 
friends and neglecting his family, more closely approximating 
the criteria necessary for total social isolation.  

While the Board notes that an April 1999 VA examiner assigned 
a GAF score of 65 for PTSD, he stated that the veteran's 
symptoms were similar to those in 1998.  In addition, he 
reported that the veteran had become more isolated since the 
time of the previous examination.  The examiner also noted 
that there was an interaction going on in that the 
unemployment and physical limitations contributed to the 
alcohol abuse and depression, with the alcohol abuse 
worsening the depression and the PTSD.  

Moreover, the August 2006 VA examiner assigned a GAF score of 
45 for the veteran's PTSD, currently and for the past year.  
He stated that the veteran significantly isolated himself and 
that he had difficulty appropriately interacting with others 
due to a low stress tolerance and that he doubted that the 
veteran would be able to maintain full-time employment due to 
his current level of social functioning.  He noted that the 
veteran's PTSD symptoms had a severe impact on his ability to 
maintain employment, to participate in a family role, and to 
maintain a social relationship.  

While the veteran has maintained limited social 
relationships, his impairment in this area with his total 
occupational impairment approximates the criteria for a 100 
percent rating.  38 C.F.R. §§ 4.7, 4.21 (2006).

The Board finds that the veteran's PTSD has resulted in total 
occupational impairment throughout the course of his appeal 
and that the veteran's social interaction more closely 
approximated that of total social isolation throughout the 
course of the appeal.  Thus, the criteria for a 100 percent 
disability evaluation have been met since October 9, 1997.


ORDER

Service connection for residuals of a left knee injury is 
granted.  

A 100 percent disability evaluation for PTSD is granted from 
October 9, 1997.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


